

115 HRES 381 IH: Recognizing National Foster Care Month as an opportunity to raise awareness about the challenges of children in the foster care system, and encouraging Congress to implement policy to improve the lives of children in the foster care system.
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 381IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Ms. Bass (for herself, Mr. Bacon, Mr. Langevin, Mrs. Lawrence, Mr. Mullin, Mr. Fitzpatrick, Ms. Norton, Mr. Lowenthal, Mr. Cicilline, Ms. Titus, Ms. DelBene, Mr. Espaillat, Mr. Smith of Washington, Ms. Brownley, Mr. Cohen, Ms. Sewell, Mr. Kildee, Miss Rice of New York, Ms. Schakowsky, Mrs. Watson Coleman, Mr. Sean Patrick Maloney of New York, Ms. Castor of Florida, Mrs. Axne, Ms. Bonamici, Ms. Moore of Wisconsin, Mr. Rush, Mr. Yarmuth, Mr. Deutch, Ms. Strickland, Mr. Grijalva, and Mr. Danny K. Davis of Illinois) submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONRecognizing National Foster Care Month as an opportunity to raise awareness about the challenges of children in the foster care system, and encouraging Congress to implement policy to improve the lives of children in the foster care system.Whereas National Foster Care Month was established more than 20 years ago to—(1)bring foster care issues to the forefront;(2)highlight the importance of permanency for every child; and(3)recognize the essential role that foster parents, social workers, and advocates have in the lives of children in foster care throughout the United States;Whereas all children deserve a safe, loving, and permanent home;Whereas the primary goal of the foster care system is to ensure the safety and well-being of children while working to provide a safe, loving, and permanent home for each child;Whereas, in 2019, there were approximately 423,997 children living in foster care;Whereas approximately 251,359 children entered foster care in 2019, while 122,216 children were eligible and waiting for adoption at the end of 2019;Whereas children of color are more likely to stay in the foster care system for longer periods of time and are less likely to be reunited with their biological families;Whereas foster parents are the front-line caregivers for children who cannot safely remain with their biological parents and provide physical care, emotional support, education advocacy, and are the largest single source of families providing permanent homes for children leaving foster care to adoption;Whereas children in foster care who are placed with relatives, compared to children placed with nonrelatives, have more stability, including fewer changes in placements, have more positive perceptions of their placements, are more likely to be placed with their siblings, and demonstrate fewer behavioral problems;Whereas some relative caregivers receive less financial assistance and support services than do foster caregivers;Whereas recent studies show foster children enrolled in Medicaid were prescribed antipsychotic medications at nearly 4 times the rate of other children receiving Medicaid;Whereas youth in foster care are much more likely to face educational instability with 65 percent of former foster children experiencing at least 7 school changes while in care;Whereas an increased emphasis on prevention and reunification services is necessary to reduce the number of children that are forced to remain in the foster care system;Whereas more than 16,880 youth aged out of foster care in 2019 without a legal permanent connection to an adult or family;Whereas the number of youth who age out of foster care has steadily increased for the past decade;Whereas foster care is intended to be a temporary placement, but children remain in the foster care system for an average of 19.6 months;Whereas children in foster care experience an average of 3 different placements, which often leads to disruption of routines and the need to change schools and move away from siblings, extended families, and familiar surroundings;Whereas children entering foster care often confront the widespread misperception that children in foster care are disruptive, unruly, and dangerous, even though placement in foster care is based on the actions of a parent or guardian, not the child;Whereas children who age out of foster care lack the security or support of a biological or adoptive family and frequently struggle to secure affordable housing, obtain health insurance, pursue higher education, and acquire adequate employment;Whereas on average, 8.5 percent of the positions in child protective services remain vacant;Whereas due to heavy caseloads and limited resources, the average tenure for a worker in child protection services is just 3 years;Whereas States, localities, and communities should be encouraged to invest resources in preventative and reunification services and postpermanency programs to ensure that more children in foster care are provided with safe, loving, and permanent placements;Whereas Federal legislation over the past 3 decades, including the Adoption Assistance and Child Welfare Act of 1980 (Public Law 96–272), the Adoption and Safe Families Act of 1997 (Public Law 105–89), the Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110–351), the Child and Family Services Improvement and Innovation Act (Public Law 112–34), the Preventing Sex Trafficking and Strengthening Families Act (Public Law 113–183), and title VII of division E of the Bipartisan Budget Act of 2018, also known as the Family First Prevention Services Act (Public Law 115–123), provided new investments and services to improve the outcomes of children in the foster care system;Whereas May 2021 is an appropriate month to designate as National Foster Care Month to provide an opportunity to acknowledge the accomplishments of the child welfare workforce, foster parents, advocacy community, and mentors for their dedication, accomplishments, and positive impact they have on the lives of children; andWhereas much remains to be done to ensure that all children have a safe, loving, nurturing, and permanent family, regardless of age or special needs: Now, therefore, be itThat the House of Representatives—(1)supports the designation of National Foster Care Month;(2)recognizes National Foster Care Month as an opportunity to raise awareness about the challenges that children face in the foster care system;(3)encourages Congress to implement policy to improve the lives of children in the foster care system;(4)acknowledges the special needs of children in the foster care system;(5)recognizes foster youth throughout the United States for their ongoing tenacity, courage, and resilience while facing life challenges;(6)acknowledges the exceptional alumni of the foster care system who serve as advocates and role models for youth who remain in care;(7)honors the commitment and dedication of the individuals who work tirelessly to provide assistance and services to children in the foster care system; and(8)reaffirms the need to continue working to improve the outcomes of all children in the foster care system through parts B and E of title IV of the Social Security Act (42 U.S.C. 601 et seq.) and other programs designed to—(A)support vulnerable families;(B)invest in prevention and reunification services;(C)promote adoption in cases where reunification is not in the best interests of the child;(D)adequately serve those children brought into the foster care system; and(E)facilitate the successful transition into adulthood for children that age out of the foster care system.